 


113 HR 2699 IH: To extend the hold harmless provisions of the Ryan White HIV/AIDS Program pending reauthorization of the overall program.
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2699 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2013 
Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To extend the hold harmless provisions of the Ryan White HIV/AIDS Program pending reauthorization of the overall program. 
 
 
1.Ryan White HIV/AIDS Program technical amendmentsFor any fiscal year after fiscal year 2013 for which appropriations are made to carry out title XXVI of the Public Health Service Act (42 U.S.C. 300ff–11 et seq.) but for which the authorizations of appropriations to carry out such title have not been extended— 
(1)sections 2603(a)(4)(C) and 2618(a)(2)(H)(v) of such Act (42 U.S.C. 300ff–13(a)(4)(C), 300ff–28(a)(2)(H)(v)) shall not apply; and 
(2)sections 2603(a)(4)(A), 2610(c)(2)(B)(ii), and 2618(a)(2)(H)(iii) of such Act (42 U.S.C. 300ff–13(a)(4)(A), 300ff–20(c)(2)(B)(ii), 300ff–28(a)(2)(H)(iii)) shall apply in the same manner as such respective sections apply for fiscal year 2013. 
 
